Citation Nr: 1504443	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-38 552	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to March 1954.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has characterized the psychiatric claim on appeal to include any psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Moreover, the Board observes that the Veteran was denied service connection for inadequate personality in an unappealed April 1954 rating decision.  Since then, his disabilities included chronic posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder.  Virtual VA Entry August 18, 2014, p. 28/67.  As PTSD is a disability that was only recognized as such by VA on April 11, 1980, see 45 Fed. Reg. 26, 326 (1980), the change to the regulations was a "liberalizing VA issue," VAOPGCPREC 26-97 (July 16, 1997), and major depressive disorder and anxiety disorder are a different claimed disabilities than inadequate personality, the current claim for service connection for a psychiatric disability must be considered on a de novo basis without the restrictions imposed on claims previously considered and denied to which finality attaches.  See Boggs v. Peake, 520 F.3d 1330 (2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board notes that in the course of the appeal, the Veteran requested hearings both before the Board and before the RO.  He withdrew these requests in October 2009 and January 2014.  See VBMS Entries October 23, 2009 & January 9, 2014.
The Board additionally notes that while in September 2014 the Veteran expressed timely disagreement with claims adjudicated in an August 2014 rating decision, as the appeal is being dismissed due to the death of the Veteran, a remand pursuant to  Manlincon v. West, 12 Vet. App. 238 (1999) is not appropriate.  See VBMS Entries August 18, 2014 & September 12, 2014.

The Board has considered documentation included in Virtual VA and VBMS.


FINDING OF FACT

In January 2015, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Milwaukee, Wisconsin, that the appellant died in December 2014.  See Virtual VA Entries January 6, 2015 & January 21, 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


